VWI5
                                 ELECTRONIC RECORD




COA #      05-14-01546-CR                         OFFENSE:        29.03


           Troy Lee Perkins v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        DISMISSED                 TRIAL COURT: 282nd Judicial District Court


DATE: 12/10/2014                    Publish: NO   TC CASE #:      F-0771970-S




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                oe*> -is
STYLE:
          Troy Lee Perkins v. The State of
          Texas                                        CCA#:
                                                                                obi*/*
         PRO SE.                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         %&&#*!> .                                     JUDGE:

DATE:       O^f^sl^tr                                  SIGNED:                         PC:

JUDGE:            f[e^ UasU^-~                         PUBLISH:                       DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD